              Case 2:15-cv-02076-JAD-VCF Document 73 Filed 05/29/20 Page 1 of 1



 1                                   UNITED STATES DISTRICT COURT
 2                                           DISTRICT OF NEVADA
 3

 4       MANUEL MELENDEZ,                                            Case No. 2:15-cv-02076-JAD-VCF
 5                                              Petitioner,
               v.                                                 Order Granting Enlargement of Time
 6
         DWIGHT NEVEN, et al.,                                                    [ECF No. 72]
 7
                                             Respondents.
 8

 9            Good cause appearing, IT IS HEREBY ORDERED that respondents’ motion for
10   enlargement of time [ECF No. 72] is GRANTED. Respondents have until July 9, 2020, to answer
11   to the remaining claims of Petitioner Manuel Melendez’s Second Amended Petition.1
12            Melendez initiated this habeas action over four and a half years ago in October 2015.2
13   Given the age of this case,3 counsel for both parties are directed to prioritize the briefing in this
14   case over later-filed matters. Further extensions of time are not likely to be granted absent
15   compelling circumstances and a strong showing of good cause why a response could not be
16   filed within the extended time allowed despite the exercise of due diligence.
17            Dated: May 29, 2020
18

19
                                                                  U.S. District Judge Jennifer A. Dorsey
20

21

22

23

24
     1
25       ECF No. 51.
     2
26       ECF No. 1.
     3
       Habeas actions are civil actions under federal practice and are subject to the reporting requirements of the
27   Civil Justice Reform Act of 1990 (“CJRA”), 28 U.S.C. § 471 et seq. The CJRA sets a three-year goal for
     resolution of each civil case on the merits, id. § 476(a)(3), and encourages “setting, at the earliest practicable
28   time, deadlines for filing motions and a time framework for their disposition,” id. § 473(a).


                                                              1
